Citation Nr: 1549757	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  12-33 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a low back disability to include as secondary to a service-connected knee disorder.

2.  Entitlement to service connection for a left wrist disability to include as secondary to a service-connected knee disorder.

3.  Entitlement to service connection for a left collarbone disability to include as secondary to a service-connected knee disorder.

4.  Entitlement to service connection for a bilateral hearing loss disability to include as secondary to a service-connected knee disorder.

5.  Entitlement to service connection for a tinnitus disability to include as secondary to a service-connected knee disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1971 to December 1971.

These matters are before the Board of Veterans' Appeals (the Board) on appeal of March 2012 and June 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In the March 2012 rating decision, the RO denied service connection for bilateral hearing loss and tinnitus.

In the June 2012 rating decision, the RO denied service connection for a low back disability, a left wrist disability and a left collarbone disability.

In August 2015, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is also of record.

The Board notes that there is an electronic claims file associated with the Veteran's claim, which contains relevant evidence that will be considered by the Board in this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Following a review of the Veteran's claims file, the Board finds that further development is required prior to the adjudication of the claims.

In this instance, the Veteran contends that his claimed low back, left wrist, left collarbone, tinnitus and hearing loss disabilities resulted from the cumulative effect of a number of falls over the years that were caused by his service-connected knee disabilities.

Regarding the Veteran's claimed low back, left wrist and left collarbone disabilities, the Veteran testified at his August 2015 videoconference hearing that he received disability compensation from the Social Security Administration (SSA) due to his orthopedic disabilities. 

However, the Board notes that no records from the SSA are currently associated with the claims folder.

Where there is actual notice to VA that the Veteran is in receipt of benefits from the SSA, VA has the duty to acquire a copy of the decision granting SSA disability benefits and the supporting medical documentation relied upon where the identified records have a reasonable possibility of assisting in substantiation of the Veteran's claim.  Golz v. Shinseki, 590 F.3d 1317, 1321-22 (Fed. Cir. 2010).  The Board finds that since SSA records may be outstanding, a remand is required to afford the RO/AMC the opportunity to seek any such records and associate then with the claims file.

Regarding the Veteran's claimed hearing loss and tinnitus disabilities, it is noted that the Veteran underwent a VA audiological examination in August 2012.  The examiner opined that it was less likely than not that the Veteran's bilateral hearing loss was related to his service.  The examiner also opined that it was at least as likely as not that the Veteran's tinnitus was a symptom of his bilateral hearing loss.
  
The Veteran also underwent a VA examination in April 2013.  The examiner noted that the only hearing tests available for review were an in-service hearing test in 1971 and a hearing test in 2012.  The examiner indicated that since a number of things could cause hearing loss and that hearing loss due to head trauma would show up at the time of trauma, he could not opine as to the Veteran's hearing loss or tinnitus being a result of or being proximately due to a fall that occurred in 2010 (allegedly caused by his knee disabilities) without resorting to mere speculation.

In this regard, the Board acknowledges that the Court has held that generally, where an examiner is unable to give an opinion without resorting to mere speculation, there is no opinion offered.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008).  Therefore, the Board finds that another remand is necessary to provide the Veteran with a new VA examination relating to his claim. 

As the examiner who conducted the April 2013 VA examination determined that he was unable to form an opinion without resorting to mere speculation, a new examination with a new VA examiner is required to obtain an opinion to determine the etiology of the Veteran's bilateral hearing loss and tinnitus.  The examiner should specifically determine whether the Veteran's bilateral hearing loss or tinnitus are secondary to reported falls in which the Veteran's service-connected knees reportedly gave out.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated his for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Contact the Social Security Administration and obtain any records pertaining to a claim by the Veteran for disability benefits.  Add all such records to the claims file, and appropriately document if such records are unavailable.

3.  After the above is completed, schedule the Veteran for an appropriate VA examination, to determine the nature and etiology of his bilateral hearing loss and tinnitus disabilities.  

The examiner should provide an opinion regarding whether it is at least as likely as not (e.g., a 50 percent or greater probability) that his current bilateral hearing loss disability or tinnitus disabilities are related to service, or, if it is at least as likely as not (at least a 50 percent probability) that the Veteran's bilateral hearing loss or tinnitus disabilities were caused by the cumalitve trauma from falls that resulted when the Veteran's service-connected knees reportedly gave out.

Adequate reasons and bases for any opinion rendered must be provided.  All studies deemed appropriate in the medical opinion of the examiner should be performed, and all the findings should be set forth in detail.  The claims file should be made available to the examiner, who should review the entire claims folder in conjunction with this examination.  

4.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




